Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments

	Applicant’s arguments filed on 9/21/22 have been considered but are not persuasive.  
	First, the applicant argues that Wargon does not have cameras directly on the knife blade and that Wargon would not detect details of the piece of meat during the cutting process (pages 9-11 of remarks).  
	The examiner believes that while this may true, the claim language does not specify the details that the applicant is arguing.  The applicant cites sections of the specification to support the argument but these details are not in the claims.  The claims do not require that the visualization be done at the time of cutting with a camera that is on the knife.  The examiner believes that the limitation of “is made directly during the cutting operation by way of a cutting tool blade…” only requires that there is any camera near the blade to record characteristics.  Also, the claims no do not preclude the ability for other sensors to also be used to obtain characteristics from of the sectional surface, meaning non-optical sensors may be used.  
	The examiner recommends that the relationship between the camera, knife, and how the characteristics of the sectional surface are made from the images be further defined in the independent claims.  
	As such, the rejection is maintained.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 10-15 are rejected under 35 U.S.C. 102a1 as being anticipated by Wargon (20040153283).
Regarding claim 1, Wargon discloses a method for the invasive assessment of properties of a body on at least one sectional surface, according to which at least one sectional surface of at least one cut introduced in this body is optically recorded by means of optical sensors of an image acquisition unit and data resulting from a digitization of the sensor signals that have been converted into electrical signals are further processed in an image processing device for at least one of the following objectives (pars. 13-14, 95 show sensors on a knife, pars. 113 and 120 describe using optical sensors located on a knife to measure height, pars. 120-122 and 143 describe digitization and image formation): 
visualization of the at least one sectional surface on at least one display, creation of reports describing the characteristics of the body along the at least one sectional surface, classification of the body in accordance with a classification system, derivation of control signals for a subsequent further processing of the body or of parts resulting therefrom by the execution of at least one cut (par. 143 discloses visualization), 
is hereby characterized in that the optical recording of the at least one sectional surface is made directly during the cutting operation by way of a cutting tool blade designed for this purpose (see pars. 13-14 shows the sensors are on the knife).
Regarding claim 2, see figure 14 and par. 143 which describe that the imaging is done while the blade is in different positions. 
Regarding claim 3, see par. 14 which shows the item is cut and sensors are on the blade.  
Regarding claims 10-13, see the rejection of claims 1-3 and par. 113 which teaches optical sensors.
Regarding claims 14-15, see par. 161 (wireless data link).







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wargon in view of Johnson (20160343120).
Regarding claim 4, Johnson disclose creating a report regarding the grade of the meat in figure 8 and pars. 79-80.
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Wargon the ability to generate a report of the meat based on images of the meat as taught by Johnson.  The reason is to allow the system to grade the meat quality.
Regarding claim 5, see par. 79 of Johnson.  
Regarding claim 6, see par. 82 of Johnson, describing the size of the ribeye.  
Regarding claim 7, note that the type of animal in non-functional descriptive material.  Par. 82 of Johnson shows measuring the cut of meat.  
Regarding claim 8, see figure 6a-6c of Johnson.
Regarding claim 9, see pars. 68-69 of Johnson.  
Regarding claim 16, see the rejection of claim 9.


Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wargon in view of Johnson Aignel (6536580).
Regarding claim 15, Aignel teaches a light source by fiber optic cable in col. 7 lines 50-65.
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Wargon the ability to have different types of light sources such as fiber optic as taught by Aignel.  The reason is because this a well known light emitting source.  


Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622. The examiner can normally be reached 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666